Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered June 8, 2004, convicting defendant, upon his plea of guilty, of seven counts of criminal sale of a firearm in the *249third degree, and sentencing him, as a second felony offender, to a term of 2 to 6 years, consecutive to six consecutive terms of 1 to 3 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed before the effective date of the legislation providing for the imposition of a DNA databank fee (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), that fee should not have been imposed.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Saxe, Marlow, Ellerin and Catterson, JJ.